Order entered May 27, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00257-CV

                     SUN TEC COMPUTER, INC., ET AL., Appellants

                                               V.

THE RECOVAR GROUP, LLC, TAX DEBT ACQUISITION COMPANY, LLC, ET AL.,
                             Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-00745

                                           ORDER
       We GRANT court reporter Coral L. Hough’s May 23, 2014 request for extension of time

to file record and ORDER the reporter’s record be filed no later than June 12, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE